DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 7, 2022, which amends the independent claims 1, 8, and 15, amends the dependent claims 9-14, 17, and 19, and presents arguments, is hereby acknowledged. Claims 1-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on February 21, 2022, have been fully considered.
Applicant argues that by this response, the independent claim 8, and its’ related dependent claims 9-14, is hereby amended to include the term “machine readable and non-transitory” in order to overcome the 112 (b) rejections. 
Examiner replies that the 112 (b) rejections to claims 8-14 have been withdrawn.
Applicant argues that by this response, the claims 17 and 19, is hereby amended to have the right claim dependency in order to overcome the 112 (b) rejections. 
Examiner replies that the 112 (b) rejections to claims 17 and 19  have been withdrawn.
	Applicant argues that by this response, the independent claims 1, 8, and 15, are hereby amended to clarify the cited limitations and add a new limitation “wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Tsuji (US 20020163513 A1) teaches that wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers (See Tsuji: Figs. 7 and 14, and [0082], “When the command data received by the display unit 3 has the display data, the display unit 3 stores the display data into the memory 33, after receiving, control section 32 reads the display data. Then, according to line control of a common driver 340, the control section 33 transfers the display data for displaying to each of line drivers 341 synchronously. Line control by the common driver 340 drives the displaying elements row of each line of the display (Matrix Display) 30 by changing each of the common line sequently in predetermined cycle. In this case, the data to be displayed in each line is allocated every line in the memory; the control section 32 reads the display data corresponding to line data for displaying from the memory 33. Further, the display unit 3 is not always constituted as the matrix display; the system can be constituted with an illumination changeable lighting device controlled by an external control device”; and [0129], “In the embodiment, the memory 33 of the LED display unit 3 has by two memory areas 331, 332. The two memory areas can be constituted by two SRAMs, for example. The memory stores display data in alternative memory areas every one frame by turns. As shown in FIG. 15, each of memory areas has memory areas corn adr 0, 1, 2, 3 to store the display data corresponding to the common address. During image based on the display data stored in one of memory areas is 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Valois, etc. (US 20100084992 A1) in view of Chemel, etc. (US 7495671 B2), further in view of Gutierrez, etc. (US 20120159128 A1), and Tsuji (US 20020163513 A1).
Regarding claim 1, Valois teaches that a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for LED display (See Valois: Figs. 1A-D, and [0033], "FIG. 1A depicts light sources 110 comprising various components. FIG. 1A presents a light source 110A comprising: a controller 120A, a communicator 125A which further comprises an address 127A, a master/slave addresser 130A, and a power supply 140A. FIG. 1A also illustrates a light source 110B which includes only a communicator 125B. Light source 110C is shown by FIG. 1A comprising a controller 120C and an address 127C. Other lighting system components, such as a communicator 125, controller 120, power supply 140 and master/slave addresser 130 are illustrated in FIG. 1A as individual and independent lighting system components not comprising any additional subcomponents"), the method comprising:
receiving, at a data transfer unit, a first signal signaling a timing for a next data transfer (See Valois: Figs. 2A-B, and [0096], "In a number of embodiments, data 210 is transmitted via connection 105 in respect to the time interval 205. Sometimes, time interval 205 is a predetermined period of time within which a communication or an information comprising a specified amount of data bits is transmitted over a connection 105. In some embodiments, time interval 205, also referred to as period 205, is a period of time within which a communication or an information comprising an unspecified amount of data bits is transmitted over a connection 105. In a number of embodiments, data 210 is a predetermined  amount of data transmitted  between light source 110A and light source 110B within a time range defined by the period 205. In many embodiments, data 210 is an amount of data having a predetermined amount of bits having a high or a low value transmitted through connection 105 within a time range defined by a period 205. In a plurality of embodiments, data 210 transmitted between devices 110A and 110B remains constant for a plurality of periods, or time intervals 205. In many embodiments, data 210 having portions having a high value may remain constant through a plurality of time intervals 205. In many embodiments, data 210 transmitted between devices 110A and 110B in a first period 205 is different than data 210 transmitted between light sources 110A and 110B in a second period 205. In some embodiments, data 210 transmitted between light sources 110A and 110B via connection 105 has a constant amount of bits through plurality of periods 205. Sometimes, data 210 transmitted between devices 110A and 110B via connection 105 has a constant amount of bits having a high value through plurality of periods 205. In a number of embodiments, data 210 transmitted between devices 110A and 110B via connection 105 has a constant amount of bits having a low value through plurality of periods 205. In a number of embodiments, data 210 transmitted between devices 110A and 110B via connection 105 comprises an amount of bits transmitted within a first period 205 which is different than the amount of bits transmitted within a second period 205. Data 210 transmitted between devices 110A and 110B may also comprise an amount of bits having a high value transmitted within a first time interval 205 different than the amount of bits having a high value transmitted within a second time interval 205. Similarly, data 210 transmitted between devices 110A and 110B may also comprise an amount of bits having a low value transmitted within a first time interval 205 different than the amount of bits having a low value transmitted within a second time interval 205");
in response to the first signal (See Valois: Fig. 3, and [0123], "At step 310 the first device operates responsive to the duty cycle. In some embodiments, the first device operates in any manner and at any time, in response to the duty cycle. The first device, also referred to as a device 110, may perform any operation which is responsive to, or modified by the duty cycle of the signal. In some embodiments, the first device spins a motor and a rotational speed or an acceleration of the motor spin is controlled by the duty cycle.  In a plurality of embodiments, the first device operates an engine which performs or runs in response to the duty cycle of the signal. In many embodiments, the first device operates an emission of light having an intensity, wherein the intensity is responsive  to,  modified by, or related to  the duty cycle.  Sometimes, the first device emits a light having a specific feature, such as a pulse of light, periodicity of pulse, wavelength of light, phase of light, spectral range of light emitted or even power of light, and any of which may be modulated or be responsive to the duty cycle of the signal. The first device may receive a signal comprising a duty cycle within a time interval 205 of the signal and perform a function or an operation modulated, controlled or instructed by the duty cycle within the time interval 205 of the signal. In some embodiments, the first device operates a second device in response to the duty cycle. In many embodiments, the first device operates a plurality of devices in response to the duty cycle. The plurality of devices may perform as instructed by the duty cycle of the signal received by the first device. In some embodiments, the first device operates based on a threshold or a plurality of thresholds of the duty cycle. The duty cycle may be within or past a threshold point which defines an action or an operation which the first device has to perform. For example, the first device may receive a signal having a duty cycle within a threshold range for which the first device does not perform any function, such as the device is shut off or on standby. In a number of embodiments, the first device receives a signal having a duty cycle within a threshold range for which the first device emits a light at a specific intensity or brightness. In many embodiments, the duty cycle of a signal received is within a threshold range which defines a spin speed of a motor, an intensity range of a light source, a wavelength range of a light source, a power output, a current output, a voltage output, or any other operation by any other device"),
transferring, by the data transfer unit, a current bit-based image block stored in a memory (See Valois: Figs. 2A-B, and [0097], "In a number of embodiments, time interval 205, or a period 205, is a predetermined period or a duration of time. In a plurality of embodiments, period 205 is constant period or a duration of time. In many embodiments, period 205 is a changing or undetermined period of time. In many embodiments, period 205 is a period of time or a duration of time determined by data 210. In a plurality of embodiments, period 205 is a period of time or a duration of time determined by one or more data bits 215. In many embodiments, period 205 is a period of time or a duration of time determined by light source 110A. In some embodiments, period 205 is a period of time or a duration of time determined by light source 110B. In many embodiments, period 205 is period of time or a duration of time determined by any lighting system 100 component. In a plurality of embodiments, period 205 is a period of time or a duration of time determined by a clock or a circuit. In some embodiments, period 205 is a period of time within which a predetermined amount of information such as one or more bits 215 is transmitted"), via a bus connected thereto, to one of a pair of two alternate buffers pointed to by a write buffer pointer, and
toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred; 
receiving, at a refreshing processor, a second signal signaling the timing for refreshing the LED display (See Valois: Fig. 8, and [0243], "The Solar assembly may include a test mode that may be used prior to shipment of products to an installation site. The test mode may be accessed by installing any type and form test jumper, such as an I2Systems test jumper, to the 6-pin test jumper found on the bottom side of the assembly. The jumper may work in either orientation. To enter test mode the Solar Assembly may be connected to the battery. The 6-pin test jumper should be attached as shown in FIG. 8. A momentary switch installed to the jumper should be pressed and released. Upon release, the LED light source may flash once, 1 second on, 0.5 second off. The test routine may then begin. If the solar cell is active, the LEDs may turn off. If the solar cell is dark, then the LEDs may turn on. There may be a 3 second delay when the solar cell goes dark until the LEDs turn on"); and
in response to the second signal (See Valois: Fig. 3, and [0126], "At step 325 the first device receives a second signal comprising a second duty cycle within a second time interval. In some embodiments, the first device receives a second signal which is a signal immediately following the signal. In some embodiments, the second duty cycle of the second signal comprises a plurality of portions. Each of the plurality of portions of the second duty cycle of the second signal may further comprise a duration of the second duty cycle. A second signal may comprise any functionality or any characteristics of the first signal. In some embodiments, the second signal is identical or substantially similar to the first signal. In a variety of embodiments, the second signal comprises a second duty cycle which is different than a first duty cycle.  In many embodiments, the second duty cycle is the same as the first duty cycle. The plurality of portions of the second duty cycle may comprise any number of data bits 215 comprising any number of digital portions of the signal having high or low values. The second duty cycle may comprise a plurality of portions which are similar or identical to the plurality of portions of the first duty cycle. The plurality of portions may comprise a portion of a time interval 205 within which a signal has a high value for the cases in which high value is the active value of the signal, or low value for the cases in which the low value is the active value of the signal. The second time interval may be same as the time interval or any other previous time interval 205 in the chain of time intervals 205. In some embodiments, the second time interval is a different time interval than the time interval, or the preceding time interval 205.  In a number of embodiments, the second time interval is a longer period of time than the time interval. In a  plurality of embodiments,  the  second time interval is a shorter  period of time than the time interval"),
retrieving, by the refreshing processor, a bit-based image block previously transferred in the another one of the pair of two alternate buffers pointed to by a read buffer pointer (See Valois: Fig. 3, and [0122], "At step 305 of the method 300 a first device receives a signal comprising a duty cycle within a time interval. In some embodiments, the first device receives a signal from a second device 110. In many embodiments, the first device receives a plurality of signals from a plurality of devices 110. In some embodiments, the first device receives a signal from a controller, a switch or a source external to the lighting system 100. In various embodiments, the first device receives a signal via a wireless link. In a number of embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval. In various embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval, the plurality of duty cycles comprising portions of the signal having high values whose sum defines the total duty cycle of the time interval"),
toggling the read buffer pointer to point to the one of the pair of two alternate buffers, from where the transferred current bit-based image block is ready to be retrieved (See Valois: Figs. 5A-B, and [0198], "In one example, a non-contact switch 400 may be utilized with associated lighting system 100 components for assignment of addresses 127. In some embodiments, a master communicates with a plurality of lighting system 100 components which may or may not have a master status. One of the plurality of lighting system 100 components is a light source 110A. In a number of embodiments, lighting system 100 components send information to the master using non-contact switch 400 associated with lighting system 100 components. A master may be placed in an assignment mode and may be available to receive any information from any one or more of lighting system 100 components. A user may select a light source 110A by placing an object 450, such as a hand, in front of a non­ contact switch 400 associated with the light source 110A. Light detector 420 of the non-contact switch 400, in response to the placed object 450, detects light emitted by LED 405 and non- contact switch 400 sends a signal indicating that the light source 110A is selected. Light source 110A transmits a signal to the master indicating the user's selection and the master assigns an address 127, such as address 127A, to light source 110A. The master transmits information notifying light source 110A of the new address 127 assigned to the light source 110A. The light source 110A uses the assigned address 127 to receive for communication with master or any other lighting system 100 component. In some embodiments, light source 110A uses the assigned address 127 to recognize which information transmitted by any other lighting system 100 component is addressed to light source 110A"),
refreshing lights of the LED display based on control signals generated based on the bit-based image block (See Valois: Figs. 6A-B, and [0228], "At step 630, first lighting device detects that the second signal comprises no instructions and emits light identified by the second duty cycle. In some embodiments, detector 605 detects no instructions 650 within the second signal. The first lighting device may emit light identified by the second duty cycle. The first lighting device 110 may emit the light as identified by the second duty cycle regardless of the presence or absence of the instruction 650 from the signal within the second duty cycle. The first lighting device 110 may emit the light having the intensity 650 or the power 655 as defined by the second duty cycle or as defined by the signal within the second duty cycle. In some embodiments, the first lighting device emits light that has intensity 658 that is proportional to the second duty cycle. In still further embodiments, the first lighting device emits light that has intensity 658 that is proportional to the maximum intensity of light emitted by the first lighting device multiplied by the second duty cycle. In some embodiments, the first lighting device emits light that has power 655 identified by the second duty cycle. In further embodiments, first lighting device emits light that has power 655 identified by the plurality of successive duty cycles. In still further embodiments, the first lighting device emits light that has power 655 that is proportional to the second duty cycle. In still further embodiments, the first lighting device emits light that has power 655 that is proportional to the maximum power used by the first lighting device multiplied by the second duty cycle. In further embodiments, the first lighting device 110 emits light that has pulse or intensity variation that is defined or identified by the second duty cycle or by a plurality of duty cycles such as the second duty cycle"), wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers.
However, Valois fails to explicitly disclose that transferring a bit-based image block stored in a memory, via a bus connected thereto, to one of a pair of alternate buffers pointed to by a write buffer pointer; toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred; and wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers.
However, Chemel teaches that the digitized RGB values for each frame can be mapped to RGB control signals for lighting units with a frame manipulation facilities such as a ring buffer (See Chemel: Figs. 1 and 68, and Col. 49 Lines 23-42, "Once digitized RGB values are obtained for each frame through the capture facility 6852, the values can be handed to a mapping facility 1658, which can map the RGB values of the digitized video to RGB control signals for lighting units 100. For example, an array of video pixels can be mapped to a similar array of lighting units 100 in a one-to-one  mapping.  In embodiments a subset of the video pixels can be mapped to a lighting unit array, such as to produce a sparse-array video display. In other embodiments the video signals may be mapped to a non-rectangular arrangement of lighting units, such as a lighting display that is wrapped around a non-rectangular object, such as a tree, or the corner of a building or room. Thus, the mapping facility may map pixels of video to real- world lighting arrays in a manner similar to that described in connection with animation effects described above. In embodiments the mapping facility 1658 may include a frame manipulation facility 6854, such as a buffer, such as a ring buffer, for storing and manipulating video frames, to assist in the processing of incoming video signals into lighting control signals"); and Gutierrez teaches that the stream input data may be processed by the bit processor with an efficient ping-pong buffers with pointers to manage data input and output (See Gutierrez: Fig. 4, and [0029], "Referring now to FIG. 4, shown is a block diagram of a stream buffer operation in accordance with one embodiment of the present invention. As shown in FIG. 4, an active window 300 is formed that corresponds to 32 B of data obtained from the dual stream buffers 125a and 125b. That is, at any given time, there is a 32 B window of stream data that is being operated upon by the PbP. During operation, the PbP fetches the next 16 B, OWK+l, of stream data when the current stream pointer's, sp, byte location increments to (or exceeds) an upper threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK. Similarly, the PbP fetches the previous 16 B, OWK-2, when the current stream pointer's, sp, byte location decrements to (or lesser than) a lower threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK"). The combination of Chemel and Gutierrez will each that the lighting system will have a ping-pong buffers for digital stream inputs with pointers to switch to different buffers and receive digital stream data continuously.
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Valois to have transferring a bit-based image block stored in a memory, via a bus connected thereto, to one of a pair of alternate buffers pointed to by a write buffer pointer as taught by Chemel and Gutierrez in order to handle the incoming media streams with simplified inexpensive bit parsing capabilities (See Gutierrez: Fig. 1, and [0110], "To better understand the capabilities of a media processor in accordance with an embodiment of the present invention, it is instructive to review an exemplary bit processor capable of handling incoming media streams with simplified bit parsing capabilities. Referring now to FIG. 1, shown is a block diagram of a programmable bit processor (PbP) 100. As seen in FIG. 1, processor 100 may be a relatively simple two-stage processor, including a decode unit 105 and an execute unit 110, in which the two stages operate in order such that decode unit 105 feeds instructions to be executed to execution unit 110. While the scope of the present invention is not limited in this regard, in one embodiment execution logic 110 may be a microcontroller, digital signal processor (DSP), a field programmable gate array (FPGA) or other programmable processor. In one embodiment, execution logic 110 may be a 16 bit (b) microcontroller tuned for media stream application usages like bit parsing.  In one embodiment, the two stage operation may be formed of: (1) instruction fetch; and (2) decode and execute. Every stage of a "typical" instruction handling (like decode/execute/load-store) is done in one clock"). Valois teaches a method and system that may control the lighting system with a duty cycle control signals using switches to switch to different patterns based on the instructions and duty cycles, and Chemel and Gutierrez teaches a system and method that may control the LED lighting systems with ping-pong buffers through pointers to toggle different input data stream and control the lighting systems. Therefore, it is obvious to one of ordinary skill in the art to modify Valois by Chemel and Gutierrez to control the lighting systems with a toggle buffers (ping-pong buffer designs) in receiving the input digital data and using those buffered data to control the LED lighting systems. The motivation to modify Valois by Chemel and Gutierrez is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Valois, modified by Chemel and Gutierrez, fails to explicitly disclose that toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred; and wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers.
However, Tsuji teaches that toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred (See Tsuji: Fig. 7 and 14, and [0129], “In the embodiment, the memory 33 of the LED display unit 3 has by two memory areas 331, 332. The two memory areas can be constituted by two SRAMs, for example. The memory stores display data in alternative memory areas every one frame by turns. As shown in FIG. 15, each of memory areas has memory areas corn adr 0, 1, 2, 3 to store the display data corresponding to the common address. During image based on the display data stored in one of memory areas is displayed in the LED display unit 3 in the one frame cycle, the display data to be displayed in next frame cycle is received as the command data, and stored into another memory area. In addition, the LED display unit can have a further memory such as EEPROM to store the its own TAID set precedently, brightness correcting data for each of the LED and so on”); and 
wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers (See Tsuji: Figs. 7 and 14, and [0082], “When the command data received by the display unit 3 has the display data, the display unit 3 stores the display data into the memory 33, after receiving, control section 32 reads the display data. Then, according to line control of a common driver 340, the control section 33 transfers the display data for displaying to each of line drivers 341 synchronously. Line control by the common driver 340 drives the displaying elements row of each line of the display (Matrix Display) 30 by changing each of the common line sequently in predetermined cycle. In this case, the data to be displayed in each line is allocated every line in the memory; the control section 32 reads the display data corresponding to line data for displaying from the memory 33. Further, the display unit 3 is not always constituted as the matrix display; the system can be constituted with an illumination changeable lighting device controlled by an external control device”).
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Valois to have toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred; and wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers as taught by Tsuji in order to be of the advantage that connecting between the terminal adaptor and the display unit can be assembled more flexibly (See Tsuji: [0070], "Accordingly, the memory capacity of the terminal adaptor inside can be needed only at least capacity of 1/k of total packet information of all of the LED display units connected with one terminal adaptor. Further, number of the display units, which can be connected with one terminal adaptor, is not limited by the memory capacity storing the packet information inside of the LED unit, so that it the system has on advantage that connecting between the terminal adaptor and the display unit can be assembled more flexibly. Further more, when each of the LED units has the memory having capacity, which can store the packet information corresponding to one LED unit temporary, the memory capacity storing the packet information of the terminal adaptor inside can be minimized not concerned with connecting form of the LED units, and can be reduced drastically. Therefore, cost of the total memories of the apparatus to store the packet information can be reduced also"). Valois teaches a method and system that may control the lighting system with a duty cycle control signals using switches to switch to different patterns based on the instructions and duty cycles; while Tsuji teaches a system and method that may connect terminal adapter in series and drive display element according to display data packet supplied from control unit with two memory buffers working in synchronous fashions. Therefore, it is obvious to one of ordinary skill in the art to modify Valois by Tsuji to have the first signal and second signal synchronously timed to have the two memory buffers working efficiently like ping-pong buffers. The motivation to modify Valois by Tsuji is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 1 as outlined above. Further, Valois teaches that the method of claim 1, wherein the second signal is sent after the toggling of the write buffer pointer, signaling that the bit-based image block has been transferred into the one of the pair of alternate buffers (See Valois: Fig. 3, and [0121], "Referring now to FIG. 3, a flow chart of a method for communicating between devices using a duty cycle of a signal is illustrated. In some embodiments, FIG. 3 also relates to a method for communicating between devices using a duty cycle of a signal while a device maintains operation which is responsive to the duty cycle. In brief overview of method 300, at step 305 a first device receives a signal comprising a duty cycle within a time interval. The duty cycle may comprise a plurality of portions and each of which may further comprise a duration of the duty cycle. At step 310 the  first device operates responsive to  the duty cycle.  At step 315 the first device detects an instruction identified by at least one portion of the duty cycle.  At step 320 the first device performs a function based on the instruction while the first device maintains operating responsive to the duty cycle. At step 325 the first device receives a second signal comprising a second duty cycle within a second time interval. The second duty cycle of the second signal may comprise a plurality of portions and each of the plurality of portions of the second duty cycle of the second signal may further comprise a duration of the second duty cycle. At step 330 the first device operates responsive to the second duty cycle of the second signal. At step 335 the first device detects that at least a portion of the second duty cycle of the second signal comprises a second instruction. At step 340 the first device performs, responsive to the detection, a function based on the second instruction while maintaining operating responsive to the duty cycle of the second signal").
Regarding claim 3, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 1 as outlined above. Further, Gutierrez teaches that the method of claim 1, wherein information is sent, after the step of retrieving, to serve as the first signal to indicate that the one of the pair of alternate buffers is now available for transferring a next bit-based image block therein (See Gutierrez: Fig. 2, and [0028], "As discussed above, stream buffer 120 may be implemented in a ping-pong manner.  More specifically, the stream buffer infrastructure allows a program to superimpose a working window on the bitstream to be processed. This eliminates the need for a programmer to maintain an accumulator which constantly needs to be filled with bits when new symbols are consumed. In one embodiment, at any given time the stream buffer can be mapped to an 8 KB SRAM window available for the PbP to consume stream data, and the stream buffer can handle data in little endian format. The stream buffer may be assigned a special purpose register to store a value used to determine a base address in the SRAM to which the buffer is mapped. Instructions that access the stream buffer will result in a 1 to 16 bit access").
Regarding claim 4, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 1 as outlined above. Further, Chemel teaches that the method of claim 1, wherein the bit- based image block comprises multiple pixels, each of which has one or more color bits, wherein each of the one or more bits is a corresponding bit of a representation of a respective color (See Chemel: Fig. 68, and Col. 49 Lines 42-67 ~ Col. 50 Lines 1-4, "Once the RGB values of a digitized video frame are mapped to lighting control signals, the control signals can be fed into
one or more output buffers 6858, which may hold a stream of such signals to be displayed in turn on lighting units 100 according to  the timing of the input  video  signals (or other timing if the mapping facility 1658 is used to manipulate the video signal, such as to produce slow­ motion or fast-motion effects). Each output buffer 6858 can feed a lighting unit 100, such as a red, green or blue lighting unit 100 in an array of lighting units 100. In embodiments the system may include a precalculation facility 6860 for performing any necessary calculations, such as preprocessing or optimizing the stream of bytes of lighting control signals that are fed into the buffers 6858.  The precalculation facility 6860 can, for  example, precompute the  math needed to generate RGB lighting control signals from RGB pixel values, so that the sequence of lighting control signals can be fed into the output buffers 6858. In embodiments once a buffer 6858 has been built, it can be reused for each frame, rather than being built on the fly. Thus, the precalculation facility 6860 can, for example, precalculate that a particular byte from a digital RGB pixel array should be stored in a particular location in memory, namely, the location from which a lighting control signal in a lighting array will be retrieved. In embodiments the precalculation facility 6860 can be used to manipulate video, such as through time-based effects, such as by sending bytes from the incoming video signal to different locations or buffers at different times, rather than sending the data for the same pixel to the same storage location every time").
Regarding claim 5, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 1 as outlined above. Further, Valois and Chemel teach that the method of claim 1, further comprising:
sequencing bits in the bit-based image block in accordance with a connection pattern in which lights of the LED display are connected to generate sequenced image bits for the bit­ based image block (See Valois: Fig. 2, and [0114], "In some embodiments, it is a position of data bits 220, or instruction bits 220, in relation to the period 205 which defines the instruction or information transmitted by instruction bits 220. In a number of embodiments, instruction  bits 220 form or define a digital instruction, such as a digital number, a digital sequence of values or a digital value pattern. In a plurality of embodiments, information comprises data bits 215 which are not instruction bits 220, wherein data bits 215 are positioned within a specific portion of period 205 and signify intensity of light to be emitted by light source 110 receiving the information. In numerous embodiments, data bits 215 which are not instruction bits 220, transmitted within a period 205 and comprising both bits 215 and bits 220, form or define information relating intensity of light to be emitted by a light source 110 receiving the information. In many embodiments, information relating intensity of light to be emitted by the light source 110 is a command or an instruction indicating the intensity of light the light source 110 will emit. In some embodiments, information  relating intensity  of  light  to  be emitted  by the light source 110 is a command or an instruction indicating to turn light source 110 on or off. In some embodiments, instruction  bits 220 form or define  an information  or instruction  which is different from an instruction relating intensity of light for a lighting system 100 device"); and
generating the control signals for refreshing the lights of the LED display based on the sequenced image bits (See Chemel: Fig. 6, and Col. 23 Lines 12-23, "In an embodiment, the image information may be communicated from a central controller. The information may be altered before a lighting system responds to the information. For example, the image information  may be directed to  a  position  within a  position map.  All of the information directed at a position map may be collected prior to sending the information to a lighting system. This may be accomplished every time the image is refreshed or every time this section of the image is refreshed or at other times. In an embodiment, an algorithm may be performed on information that is collected. The algorithm  may average the information, calculate and select the maximum information, calculate and select the minimum information, calculate and select the first quartile of the information, calculate and select the third quartile of the information, calculate and select the most used information calculate and select the integral of the information or perform another calculation on the information.  This step may be completed to level the effect of the lighting system in response to information received. For example, the information in one refresh cycle may change the information in the map several times and the effect may be viewed best when the projected light takes on one value in a given refresh cycle").
Regarding claim 6, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 5 as outlined above. Further, Gutierrez teaches that the method of claim 5, further comprising loading microcodes suitable for the connection pattern in order to be executed to sequence the bits appropriately with respect to the connection pattern (See Gutierrez: Fig. 5, and [0040], "Then, control passes back to block 375, which may occur at the conclusion of the interrupt handler, which presumably has completed processing on the interleaved data. At block 375, which may occur responsive to the bit processor microcode, the buffered parsed stream data may be reloaded and any additional stream data that is needed to generate a unit of parsed stream data of the requested amount can be accessed at block 350 as discussed above").
Regarding claim 7, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 5 as outlined above. Further, Valois teaches that the method of claim 5, wherein the connection pattern includes at least one of
a first pattern in which LED unit panels forming the LED display are connected (See Valois: Figs. 2A-B, and [0142], "In some embodiments, a digital pattern comprises a number of data bits 215 or instruction bits 220 which is equal over all periods 205. As the data bits are transmitted through a plurality of periods 205, the lighting device 110 may continuously receive intensity information and instructions via digital patterns of the periods 205. The digital patterns may instruct the lighting device 110 to emit light at the intensity or brightness indicated by the digital pattern of each period.  As periods may include predetermined durations of time a continuous data stream of digital patterns may be received to maintain desired intensity. Each digital pattern may include a predetermined number of data bits or a varying or random number of data bits within each time period. In some embodiments, periods 205 may have a varying number of data bits 215 or instruction bits 220. As periods 205 may be indicated by a specific signal, such as one or more bits, pause or an impulse, periods 205 may vary in time duration as well as the number of bits transmitted. In some embodiments, digital pattern affects or defines duty cycle of a period 205"); and
a second pattern in which column drivers in the LED unit panels are connected (See Valois: [0006], "In some embodiments, the controller generates for the remote lighting device, the signal having the time period comprising a third time interval. The signal may comprise a third portion of the signal within the third time  interval,  a  third digital  pattern  of the third portion of the signal within the third time interval corresponding to at least a second portion of the instruction. The remote lighting device may determine the duty cycle of the  time period of the signal. The duty cycle may be based on a sum of durations of time for which the signal within the first time interval, the second time interval and the third time interval comprises a high value. The remote lighting device may establish intensity of the light emitted based on the duty cycle while taking a second action based on at least the portion of the instruction identified by the first digital pattern and the second portion of the instruction identified by the third digital pattern").
Regarding claim 8, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 1 as outlined above. Further, Valois, Chemel, Gutierrez, and Tsuji teach that Machine readable and non-transitory medium having information stored thereon for LED display, wherein the information, once read by the machine (See Valois: Figs. 1A-D, and [0033], "FIG. 1A depicts light sources 110 comprising various components. FIG. 1A presents a light source 110A comprising: a controller 120A, a communicator 125A which further comprises an address 127A, a master/slave addresser 130A, and a power supply 140A. FIG. 1A also illustrates a light source 110B which includes only a communicator 125B. Light source 110C is shown by FIG. 1A comprising a controller 120C and an address 127C. Other lighting system components, such as a communicator 125, controller 120, power supply 140 and master/slave addresser 130 are illustrated in FIG. 1A as individual and independent lighting system components not comprising any additional subcomponents"), causes the machine to perform:
receiving, at a data transfer unit, a first signal signaling a timing for a next data transfer (See Valois: Figs. 2A-B, and [0096], "In a number of embodiments, data 210 is transmitted via connection 105 in respect to the time interval 205. Sometimes, time interval 205 is a predetermined period of time within which a communication or an information comprising a specified amount of data bits is transmitted over a connection 105. In some embodiments, time interval 205, also referred to as period 205, is a period of time within which a communication or an information comprising an unspecified amount of data bits is transmitted over a connection 105. In a number of embodiments, data 210 is a predetermined amount of data transmitted between light source 110A and light source 110B within a time range defined by the period 205. In many embodiments, data 210 is an amount of data having a predetermined amount of bits having a high or a low value transmitted through connection 105 within a time range defined by a period 205. In a plurality of embodiments, data 210 transmitted between devices 110A and 110B remains constant for a plurality of periods, or time intervals 205. In many embodiments, data 210 having portions having a high value may remain constant through a plurality of time intervals 205. In many embodiments, data 210 transmitted between devices 110A and 110B in a first period 205 is different than data 210 transmitted between light sources 110A and 110B in a second period 205. In some embodiments, data 210 transmitted between light sources 110A and 110B via connection 105 has a constant amount of bits through plurality of periods 205. Sometimes, data 210 transmitted between devices 110A and 110B via connection 105 has a constant amount of bits having a high value through plurality of periods 205. In a number of embodiments, data 210 transmitted between devices 110A and 110B via connection 105 has a constant amount of bits having a low value through plurality of periods 205. In a number of embodiments, data 210 transmitted between devices 110A and 110B via connection 105 comprises an amount of bits transmitted within a first period 205 which is different than the amount of bits transmitted within a second period 205. Data 210 transmitted between devices 110A and 110B may also comprise an amount of bits having a high value transmitted within a first time interval 205 different than the amount of bits having a high value transmitted within a second time interval 205. Similarly, data 210 transmitted between devices 110A and 110B may also comprise an amount of bits having a low value transmitted within a first time interval 205 different than the amount of bits having a low value transmitted within a second time interval 205");
in response to the first signal (See Valois: Fig. 3, and [0123], "At step 310 the first device operates responsive to the duty cycle. In some embodiments, the first device operates in any manner and at any time, in response to the duty cycle. The first device, also referred to as a device 110, may perform any operation which is responsive to, or modified by the duty cycle of the signal. In some embodiments, the first device spins a motor and a rotational speed or an acceleration of the motor spin is controlled by the duty cycle.  In a plurality of embodiments, the first device operates an engine which performs or runs in response to the duty cycle of the signal. In many embodiments, the first device operates an emission of light having an intensity, wherein the intensity is responsive  to,  modified by, or related to  the duty cycle.  Sometimes, the first device emits a light having a specific feature, such as a pulse of light, periodicity of pulse, wavelength of light, phase of light, spectral range of light emitted or even power of light, and any of which may be modulated or be responsive to the duty cycle of the signal. The first device may receive a signal comprising a duty cycle within a time interval 205 of the signal and perform a function or an operation modulated, controlled or instructed by the duty cycle within the time interval 205 of the signal. In some embodiments, the first device operates a second device in response to the duty cycle. In many embodiments, the first device operates a plurality of devices in response to the duty cycle. The plurality of devices may perform as instructed by the duty cycle of the signal received by the first device. In some embodiments, the first device operates based on a threshold or a plurality of thresholds of the duty cycle. The duty cycle may be within or past a threshold point which defines an action or an operation which the first device has to perform. For example, the first device may receive a signal having a duty cycle within a threshold range for which the first device does not perform any function, such as the device is shut off or on standby. In a number of embodiments, the first device receives a signal having a duty cycle within a threshold range for which the first device emits a light at a specific intensity or brightness. In many embodiments, the duty cycle of a signal received is within a threshold range which defines a spin speed of a motor, an intensity range of a light source, a wavelength range of a light source, a power output, a current output, a voltage output, or any other operation by any other device"),
transferring, by the data transfer unit, a current bit-based image block stored in a memory, via a bus connected thereto, to one of a pair of two alternate buffers pointed to by a write buffer pointer (See Chemel: Figs. 1 and 68, and Col. 49 Lines 23-42, "Once digitized RGB values are obtained for each frame through the capture facility 6852, the values can be handed to a mapping facility 1658, which can map the RGB values of the digitized video to RGB control signals for lighting units 100. For example, an array of video pixels can be mapped to a similar array of lighting units 100 in a one-to-one mapping. In embodiments a subset of the video pixels can be mapped to a lighting unit array, such as to produce a sparse-array video display. In other embodiments the video signals may be mapped to a non-rectangular arrangement of lighting units, such as a lighting display that is wrapped around a non-rectangular object, such as a tree, or the corner of a building or room. Thus, the mapping facility may map pixels of video to real-world lighting arrays in a manner similar to  that described in connection  with animation effects described above.  In embodiments the mapping facility 1658 may include a frame manipulation facility 6854, such as a buffer, such as a ring buffer, for storing and manipulating video frames, to assist in the processing of incoming video signals into lighting control signals"); and Gutierrez teaches that the stream input data may be processed by the bit processor with an efficient ping-pong buffers with pointers to manage data input and output (See Gutierrez: Fig. 4, and [0029], "Referring now to FIG. 4, shown is a block diagram of a stream buffer operation in accordance with one embodiment of the present invention. As shown in FIG. 4, an active window 300 is formed that corresponds to 32 B of data obtained from the dual stream buffers 125a and 125b. That is, at any given time, there is a 32 B window of stream data that is being operated upon by the PbP. During operation, the PbP fetches the next 16 B, OWK+l, of stream data when the current stream pointer's, sp, byte location increments to (or exceeds) an upper threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK. Similarly, the PbP fetches the previous 16 B, OWK-2, when the current stream pointer's, sp, byte location decrements to (or lesser than) a lower threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK". The combination of Chemel and Gutierrez will each that the lighting system will have a ping-pong buffers for digital stream inputs with pointers to switch to different buffers and receive digital stream data continuously), and
toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred (See Tsuji: Fig. 7 and 14, and [0129], “In the embodiment, the memory 33 of the LED display unit 3 has by two memory areas 331, 332. The two memory areas can be constituted by two SRAMs, for example. The memory stores display data in alternative memory areas every one frame by turns. As shown in FIG. 15, each of memory areas has memory areas corn adr 0, 1, 2, 3 to store the display data corresponding to the common address. During image based on the display data stored in one of memory areas is displayed in the LED display unit 3 in the one frame cycle, the display data to be displayed in next frame cycle is received as the command data, and stored into another memory area. In addition, the LED display unit can have a further memory such as EEPROM to store the its own TAID set precedently, brightness correcting data for each of the LED and so on”); 
receiving, at a refreshing processor, a second signal signaling the timing for refreshing the LED display (See Valois: Fig. 8, and [0243], "The Solar assembly may include a test mode that may be used prior to shipment of products to an installation site. The test mode may be accessed by installing any type and form test jumper, such as an I2Systems test jumper, to the 6-pin test jumper found on the bottom side of the assembly. The jumper may work in either orientation. To enter test mode the Solar Assembly may be connected to the battery. The 6-pin test jumper should be attached as shown in FIG. 8. A momentary switch installed to the jumper should be pressed and released. Upon release, the LED light source may flash once, 1 second on, 0.5 second off. The test routine may then begin. If the solar cell is active, the LEDs may turn off. If the solar cell is dark, then the LEDs may turn on. There may be a 3 second delay when the solar cell goes dark until the LEDs turn on"); and
in response to the second signal (See Valois: Fig. 3, and [0126], "At step 325 the first device receives a second signal comprising a second duty cycle within a second time interval. In some embodiments, the first device receives a second signal which is a signal immediately following the signal. In some embodiments, the second duty cycle of the second signal comprises a plurality of portions. Each of the plurality of portions of the second duty cycle of the second signal may further comprise a duration of the second duty cycle. A second signal may comprise any functionality or any characteristics of the first signal. In some embodiments, the second signal is identical or substantially similar to the first signal. In a variety of embodiments, the second signal comprises a second duty cycle which is different than a first duty cycle. In many embodiments, the second duty cycle is the same as the first duty cycle. The plurality of portions of the second duty cycle may comprise any number of data bits 215 comprising any number of digital portions of the signal having high or low values. The second duty cycle may comprise a plurality of portions which are similar or identical to the plurality of portions of the first duty cycle. The plurality of portions may comprise a portion of a time interval 205 within which a signal has a high value for the cases in which high value is the active value of the signal, or low value for the cases in which the low value is the active value of the signal. The second time interval may be same as the time interval or any other previous time interval 205 in the chain of time intervals 205. In some embodiments, the second time interval is a different time interval than the time interval, or the preceding time interval 205. In a number of embodiments, the second time interval is a longer period of time than the time interval. In a plurality of embodiments, the second time interval is a shorter period of time than the time interval"),
retrieving, by the refreshing processor, a bit-based image block previously transferred in the another one of the pair of two alternate buffers pointed to by a read buffer pointer (See Valois: Fig. 3, and [0122], "At step 305 of the method 300 a first device receives a signal comprising a duty cycle within a time interval. In some embodiments, the first device receives a signal from a second device 110. In many embodiments, the first device receives a plurality of signals from a plurality of devices 110. In some embodiments, the first device receives a signal from a controller, a switch or a source external to the lighting system 100. In various embodiments, the first device receives a signal via a wireless link. In a number of embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval. In various embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval, the plurality of duty cycles comprising portions of the signal having high values whose sum defines the total duty cycle of the time interval"),
toggling the read buffer pointer to point to the one of the pair of two alternate buffers, from where the transferred current bit-based image block is ready to be retrieved (See Valois: Figs. 5A-B, and [0198], "In one example, a non-contact switch 400 may be utilized with associated lighting system 100 components for assignment of addresses 127. In some embodiments, a master communicates with a plurality of lighting system 100 components which may or may not have a master status. One of the plurality of lighting system 100 components is a light source 110A. In a number of embodiments, lighting system 100 components send information to the master using non-contact switch 400 associated with lighting system 100 components. A master may be placed in an assignment mode and may be available to receive any information from any one or more of lighting system 100 components. A user may select a light source 110A by placing an object 450, such as a hand, in front of a non­ contact switch 400 associated with the light source 110A. Light detector 420 of the non-contact switch 400, in response to the placed object 450, detects light emitted by LED 405 and non- contact switch 400 sends a signal indicating that the light source 110A is selected. Light source 110A transmits a signal to the master indicating the user's selection and the master assigns an address 127, such as address 127A, to light source 110A. The master transmits information notifying light source 110A of the new address 127 assigned to the light source 110A. The light source 110A uses the assigned address 127 to receive for communication with master or any other lighting system 100 component. In some embodiments, light source 110A uses the assigned address 127 to recognize which information transmitted by any other lighting system 100 component is addressed to light source 110A"),
refreshing lights of the LED display based on control signals generated based on the bit-based image block (See Valois: Figs. 6A-B, and [0228], "At step 630, first lighting device detects that the second signal comprises no instructions and emits light identified by the second duty cycle. In some embodiments, detector 605 detects no instructions 650 within the second signal. The first lighting device may emit light identified by the second duty cycle. The first lighting device 110 may emit the light as identified by the second duty cycle regardless of the presence or absence of the instruction 650 from the signal within the second duty cycle. The first lighting device 110 may emit the light having the intensity 650 or the power 655 as defined by the second duty cycle or as defined by the signal within the second duty cycle. In some embodiments, the first lighting device emits light that has intensity 658 that is proportional to the second duty cycle.  In still further embodiments, the first lighting device emits light that has intensity 658 that is proportional to the maximum intensity of light emitted by the first lighting device multiplied by the second duty cycle. In some embodiments, the first lighting device emits light that has power 655 identified by the second duty cycle. In further embodiments, first lighting device emits light that has power 655 identified by the plurality of successive duty cycles. In still further embodiments, the first lighting device emits light that has power 655 that is proportional to the second duty cycle. In still further embodiments, the first lighting device emits light that has power 655 that is proportional to the maximum power used by the first lighting device multiplied by the second duty cycle. In further embodiments, the first lighting device 110 emits light that has pulse or intensity variation that is defined or identified by the second duty cycle or by a plurality of duty cycles such as the second duty cycle"), wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers(See Tsuji: Figs. 7 and 14, and [0082], “When the command data received by the display unit 3 has the display data, the display unit 3 stores the display data into the memory 33, after receiving, control section 32 reads the display data. Then, according to line control of a common driver 340, the control section 33 transfers the display data for displaying to each of line drivers 341 synchronously. Line control by the common driver 340 drives the displaying elements row of each line of the display (Matrix Display) 30 by changing each of the common line sequently in predetermined cycle. In this case, the data to be displayed in each line is allocated every line in the memory; the control section 32 reads the display data corresponding to line data for displaying from the memory 33. Further, the display unit 3 is not always constituted as the matrix display; the system can be constituted with an illumination changeable lighting device controlled by an external control device”).
Regarding claim 9, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 8 as outlined above. Further, Valois teaches that the machine readable and non-transitory medium of claim 8, wherein the second signal is sent after the toggling of the write buffer pointer, signaling that the bit-based image block has been transferred into the one of the pair of alternate buffers (See Valois: Fig. 3, and [0121], "Referring now to FIG. 3, a flow chart of a method for communicating between devices using a duty cycle of a signal is illustrated.   In some embodiments, FIG. 3 also relates to a method for communicating between devices using a duty cycle of a signal while a device maintains operation which is responsive to the duty cycle. In brief overview of method 300, at step 305 a first device receives a signal comprising a duty cycle within a time interval. The duty cycle may comprise a plurality of portions and each of which may further comprise a duration of the duty cycle.  At step 310 the first device operates responsive to  the duty cycle.  At step 315 the first device detects an instruction identified by at least one portion of the duty cycle.  At step 320 the first device performs a function based on the instruction while the first device maintains operating responsive to the duty cycle. At step 325 the first device receives a second signal comprising a second duty cycle within a second time interval. The second duty cycle of the second signal may comprise a plurality of portions and each of the plurality of portions of the second duty cycle of the second signal may further comprise a duration of the second duty cycle. At step 330 the first device operates responsive to the second duty cycle of the second signal. At step 335 the first device detects that at least a portion of the second duty cycle of the second signal comprises a second instruction. At step 340 the first device performs, responsive to the detection, a function based on the second instruction while maintaining operating responsive to the duty cycle of the second signal").
Regarding claim 10, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 8 as outlined above. Further, Gutierrez teaches that the machine readable and non-transitory medium of claim 8, wherein information is sent, after the step of retrieving, to  serve as the first signal to  indicate that the one of the pair of alternate buffers is now available for transferring a next bit-based image block therein (See Gutierrez: Fig. 2, and [0028], "As discussed above, stream buffer 120 may be implemented in a ping-pong manner.  More specifically, the stream buffer infrastructure allows a program to superimpose a working window on the bitstream to be processed. This eliminates the need for a programmer to maintain an accumulator which constantly needs to be filled with bits when new symbols are consumed. In one embodiment, at any given time the stream buffer can be mapped to an 8 KB SRAM window available for the PbP to consume stream data, and the stream buffer can handle data in little endian format. The stream buffer may be assigned a special purpose register to store a value used to determine a base address in the SRAM to which the buffer is mapped. Instructions that access the stream buffer will result in a 1 to 16 bit access").
Regarding claim 11, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 8 as outlined above. Further, Chemel teaches that the machine readable and non-transitory medium of claim 8, wherein the bit-based image block comprises multiple pixels, each of which has one or more color bits,
wherein each of the one or more bits is a corresponding bit of a representation of a respective color (See Chemel: Fig. 68, and Col. 49 Lines 42-67 ~ Col. 50 Lines 1-4, "Once the RGB values of a digitized video frame are mapped to lighting control signals, the control signals can be fed
into one or more output buffers 6858, which may hold a stream of such signals to  be displayed in turn on lighting units 100 according to the timing of the input video signals (or other timing if the mapping facility 1658 is used to manipulate the video signal, such as to produce slow­ motion or fast-motion effects). Each output buffer 6858 can feed a lighting unit 100, such as a red, green or blue lighting unit 100 in an array of lighting units 100. In embodiments the system may include a precalculation facility 6860 for performing any necessary calculations, such as preprocessing or optimizing the stream of bytes of lighting control signals that are fed into the buffers 6858. The precalculation facility 6860 can, for example, precompute the math needed to generate RGB lighting control signals from RGB pixel values, so that the sequence of lighting control signals can be fed into the output buffers 6858. In embodiments once a buffer 6858 has been built, it can be reused for each frame, rather than being built on the fly. Thus, the precalculation facility 6860 can, for example, precalculate that a particular byte from a digital RGB pixel array should be stored in a particular location in memory, namely, the location from which a lighting control signal in a lighting array will be retrieved. In embodiments the precalculation facility 6860 can be used to manipulate video, such as through time-based effects, such as by sending bytes from the incoming video signal to different locations or buffers at different times, rather than sending the data for the same pixel to the same storage location every time").
Regarding claim 12, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 8 as outlined above. Further, Valois and Chemel teach that the machine readable and non-transitory medium of claim 8, wherein the information, once read by the machine, further causes the machine to perform:
sequencing bits in the bit-based image block in accordance with a connection pattern in which lights of the LED display are connected to generate sequenced image bits for the bit­ based image block (See Valois: Fig. 2, and [0114], "In some embodiments, it is a position of data bits 220, or instruction bits 220, in relation to the period 205 which defines the instruction or information transmitted by instruction bits 220. In a number of embodiments, instruction  bits 220 form or define a digital instruction, such as a digital number, a digital sequence of values or a digital value pattern. In a plurality of embodiments, information comprises data bits 215 which are not instruction bits 220, wherein data bits 215 are positioned within a specific portion of period 205 and signify intensity of light to be emitted by light source 110 receiving the information. In numerous embodiments, data bits 215 which are not instruction bits 220, transmitted within a period 205 and comprising both bits 215 and bits 220, form or define information relating intensity of light to be emitted by a light source 110 receiving the information. In many embodiments, information relating intensity of light to be emitted by the light source 110 is a command or an instruction indicating the intensity of light the light source 110 will emit. In some embodiments, information  relating intensity  of  light  to  be emitted  by the light source 110 is a command or an instruction indicating to turn light source 110 on or off. In some embodiments,  instruction  bits 220 form or define an information  or instruction  which is different from an instruction relating intensity of light for a lighting system 100 device"); and
generating the control signals for refreshing the lights of the LED display based on the sequenced image bits (See Chemel: Fig. 6, and Col. 23 Lines 12-23, "In an embodiment, the image information may be communicated from a central controller. The information may be altered before a lighting system responds to the information. For example, the image information  may be directed to  a  position  within a  position map.  All of the information directed at a position map may be collected prior to sending the information to a lighting system. This may be accomplished every time the image is refreshed or every time this section of the image is refreshed or at other times. In an embodiment, an algorithm may be performed on information that is collected. The algorithm  may average the information, calculate and select the maximum information, calculate and select the minimum information, calculate and select the first quartile of the information, calculate and select the third quartile of the information, calculate and select the most used information calculate and select the integral of the information or perform  another  calculation  on the information.  This step may be completed to level the effect of the lighting system in response to information received. For example, the information in one refresh cycle may change the information in the map several times and the effect may be viewed best when the projected light takes on one value in a given refresh cycle").
Regarding claim 13, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 12 as outlined above. Further, Gutierrez teaches that the machine readable and non-transitory medium of claim 12, wherein the information, once read by the machine, further causes the machine to perform loading microcodes suitable for the connection pattern in order to be executed to sequence the bits appropriately with respect to the connection pattern (See Gutierrez: Fig. 5, and [0040], "Then, control passes back to block 375, which may occur at the conclusion of the interrupt handler, which presumably has completed processing on the interleaved data. At block 375, which may occur responsive to the bit processor microcode, the buffered parsed stream data may be reloaded and any additional stream data that is needed to generate a unit of parsed stream data of the requested amount can be accessed at block 350 as discussed above").
Regarding claim 14, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 12 as outlined above. Further, Valois teaches that the machine readable and non-transitory medium of claim 12, wherein the connection pattern includes at least one of
a first pattern in which LED unit panels forming the LED display are connected (See Valois: Figs. 2A-B, and [0142], "In some embodiments, a digital pattern comprises a number of data bits 215 or instruction bits 220 which is equal over all periods 205. As the data bits are transmitted through a plurality of periods 205, the lighting device 110 may continuously receive intensity information and instructions via digital patterns of the periods 205. The digital patterns may instruct the lighting device 110 to emit light at the intensity or brightness indicated by the digital pattern of each period. As periods may include predetermined durations of time a continuous data stream of digital patterns may be received to maintain desired intensity. Each digital pattern may include a predetermined number of data bits or a varying or random number of data bits within each time period. In some embodiments, periods 205 may have a varying number of data bits 215 or instruction bits 220. As periods 205 may be indicated by a specific signal, such as one or more bits, pause or an impulse, periods 205 may vary in time duration as well as the number of bits transmitted. In some embodiments, digital pattern affects or defines duty cycle of a period 205"); and
a second pattern in which column drivers in the LED unit panels are connected (See Valois: [0006], "In some embodiments, the controller generates for the remote lighting device, the signal having the time period comprising a third time interval. The signal may comprise a third portion of the signal within the third time  interval, a third digital  pattern  of the  third portion of the signal within the third time interval corresponding to at least a second portion of the instruction. The remote lighting device may determine the duty cycle of the  time period of the signal. The duty cycle may be based on a sum of durations of time for which the signal within the first time interval, the second time interval and the third time interval comprises a high value. The remote lighting device may establish intensity of the light emitted based on the duty cycle while taking a second action based on at least the portion of the instruction identified by the first digital pattern and the second portion of the instruction identified by the third digital pattern").
Regarding claim 15, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 1 as outlined above. Further, Valois, Chemel, Gutierrez, and Tsuji teach that a system for LED display (See Valois: Figs. 1A-D, and [0033], "FIG. 1A depicts light sources 110 comprising various components. FIG. 1A presents a light source 110A comprising: a controller 120A, a communicator 125A which further comprises an address 127A, a master/slave addresser 130A, and a power supply 140A. FIG. 1A also illustrates a light source 110B which includes only a communicator 125B. Light source 110C is shown by FIG. 1A comprising a controller 120C and an address 127C. Other lighting system components, such as a communicator 125, controller 120, power supply 140 and master/slave addresser 130 are illustrated in FIG. 1A as individual and independent lighting system components not comprising any additional subcomponents"), comprising:
a pair of two alternate buffers configured for alternately storing and retrieving bit-based image blocks (See Chemel: Figs. 1 and 68, and Col. 49 Lines 23-42, "Once digitized RGB values are obtained for each frame through the capture facility 6852, the values can be handed to a mapping facility 1658, which can map the RGB values of the digitized video to RGB control signals for lighting units 100. For example, an array of video pixels can be mapped to a similar array of lighting units 100 in a one-to-one mapping.  In embodiments a subset of the video pixels can be mapped to a lighting unit array, such as to produce a sparse-array video display. In other embodiments the video signals may be mapped to a non-rectangular arrangement of lighting units, such as a lighting display that is wrapped around a non-rectangular object, such as a tree, or the corner of a building or room. Thus, the mapping facility may map pixels of video to real- world lighting arrays in a manner similar to that described in connection with animation effects described above. In embodiments the mapping facility 1658 may include a frame manipulation facility 6854, such as a buffer, such as a ring buffer, for storing and manipulating video frames, to assist in the processing of incoming video signals into lighting control signals"); and Gutierrez teaches that the stream input data may be processed by the bit processor with an efficient ping-pong buffers with pointers to manage data input and output (See Gutierrez: Fig. 4, and [0029], "Referring now to FIG. 4, shown is a block diagram of a stream buffer operation in accordance with one embodiment of the present invention. As shown in FIG. 4, an active window 300 is formed that corresponds to 32 B of data obtained from the dual stream buffers 125a and 125b. That is, at any given time, there is a 32 B window of stream data that is being operated upon by the PbP. During operation, the PbP fetches the next 16 B, OWK+l, of stream data when the current stream pointer's, sp, byte location increments to (or exceeds) an upper threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK. Similarly, the PbP fetches the previous 16 B, OWK-2, when the current stream pointer's, sp, byte location decrements to (or lesser than) a lower threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK". The combination of Chemel and Gutierrez will each that the lighting system will have a ping-pong buffers for digital stream inputs with pointers to switch to different buffers and receive digital stream data continuously); 
a data transfer unit (See Valois: Fig. 1, and [0040], "The wireless communication link or the wireless communication propagated via connection 105 may refer to any transfer of information between any two or more lighting system 100 components without the use of electrical conductors or wires") configured for
receiving a first signal signaling a timing for a next data transfer (See Valois: Figs. 2A-B, and [0096], "In a number of embodiments, data 210 is transmitted via connection 105 in respect to the time interval 205. Sometimes, time interval 205 is a predetermined period of time within which a communication or an information comprising a specified amount of data bits is transmitted over a connection 105. In some embodiments, time interval 205, also referred to as period 205, is a period of time within which a communication or an information comprising an unspecified amount of data bits is transmitted over a connection 105. In a number of embodiments, data 210 is a predetermined  amount of data transmitted  between light source 110A and light source 110B within a time range defined by the period 205. In many embodiments, data 210 is an amount of data having a predetermined amount of bits having a high or a low value transmitted through connection 105 within a time range defined by a period 205. In a plurality of embodiments, data 210 transmitted between devices 110A and 110B remains constant for a plurality of periods, or time intervals 205. In many embodiments, data 210 having portions having a high value may remain constant through a plurality of time intervals 205. In many embodiments, data 210 transmitted between devices 110A and 110B in a first period 205 is different than data 210 transmitted between light sources 110A and 110B in a second period 205. In some embodiments, data 210 transmitted between light sources 110A and 110B via connection 105 has a constant amount of bits through plurality of periods 205. Sometimes, data 210 transmitted between devices 110A and 110B via connection 105 has a constant amount of bits having a high value through plurality of periods 205. In a number of embodiments, data 210 transmitted between devices 110A and 110B via connection 105 has a constant amount of bits having a low value through plurality of periods 205. In a number of embodiments, data 210 transmitted between devices 110A and 110B via connection 105 comprises an amount of bits transmitted within a first period 205 which is different than the amount of bits transmitted within a second period 205. Data 210 transmitted between devices 110A and 110B may also comprise an amount of bits having a high value transmitted within a first time interval 205 different than the amount of bits having a high value transmitted within a second time interval 205. Similarly, data 210 transmitted between devices 110A and 110B may also comprise an amount of bits having a low value transmitted within a first time interval 205 different than the amount of bits having a low value transmitted within a second time interval 205"),
in response to the first signal (See Valois: Fig. 3, and [0123], "At step 310 the first device operates responsive to the duty cycle. In some embodiments, the first device operates in any manner and at any time, in response to the duty cycle. The first device, also referred to as a device 110, may perform any operation which is responsive to, or modified by the duty cycle of the signal. In some embodiments, the first device spins a motor and a rotational speed or an acceleration of the motor spin is controlled by the duty cycle.  In a plurality of embodiments, the first device operates an engine which performs or runs in response to the duty cycle of the signal. In many embodiments, the first device operates an emission of light having an intensity, wherein the intensity is responsive  to,  modified by, or related to  the duty cycle.  Sometimes, the first device emits a light having a specific feature, such as a pulse of light, periodicity of pulse, wavelength of light, phase of light, spectral range of light emitted or even power of light, and any of which may be modulated or be responsive to the duty cycle of the signal. The first device may receive a signal comprising a duty cycle within a time interval 205 of the signal and perform a function or an operation modulated, controlled or instructed by the duty cycle within the time interval 205 of the signal. In some embodiments, the first device operates a second device in response to the duty cycle. In many embodiments, the first device operates a plurality of devices in response to the duty cycle. The plurality of devices may perform as instructed by the duty cycle of the signal received by the first device. In some embodiments, the first device operates based on a threshold or a plurality of thresholds of the duty cycle. The duty cycle may be within or past a threshold point which defines an action or an operation which the first device has to perform. For example, the first device may receive a signal having a duty cycle within a threshold range for which the first device does not perform any function, such as the device is shut off or on standby. In a number of embodiments, the first device receives a signal having a duty cycle within a threshold range for which the first device emits a light at a specific intensity or brightness. In many embodiments, the duty cycle of a signal received is within a threshold range which defines a spin speed of a motor, an intensity range of a light source, a wavelength range of a light source, a power output, a current output, a voltage output, or any other operation by any other device"),
transferring a current bit-based image block stored in a memory, via a bus connected thereto, to one of a pair of two alternate buffers pointed to by a write buffer pointer (See Chemel: Figs. 1 and 68, and Col. 49 Lines 23-42, "Once digitized RGB values are obtained for each frame through the capture facility 6852, the values can be handed to a mapping facility 1658, which can map the RGB values of the digitized video to RGB control signals for lighting units 100. For example, an array of video pixels can be mapped to a similar array of lighting units 100 in a one- to-one mapping. In embodiments a subset of the video pixels can be mapped to a lighting unit array, such as to produce a sparse-array video display. In other embodiments the video signals may be mapped to a non-rectangular arrangement of lighting units, such as a lighting display that is wrapped around a non-rectangular object, such as a tree, or the corner of a building or room. Thus, the mapping facility may map pixels of video to real-world lighting arrays in a manner similar to that described in connection with animation effects described above. In embodiments the mapping facility 1658 may include a frame manipulation facility 6854, such as a buffer, such as a ring buffer, for storing and manipulating video frames, to assist in the processing of incoming video signals into lighting control signals"); and Gutierrez teaches that the stream input data may be processed  by the bit processor  with an efficient  ping-pong buffers with pointers to manage data input and output (See Gutierrez: Fig. 4, and [0029], "Referring now to FIG. 4, shown is a block diagram of a stream buffer operation in accordance with one embodiment of the present invention. As shown in FIG. 4, an active window 300 is formed that corresponds to 32 B of data obtained from the dual stream buffers 125a and 125b. That is, at any given time, there is a 32 B window of stream data that is being operated upon by the PbP. During operation, the PbP fetches the next 16 B, OWK+l, of stream data when the current stream pointer's, sp, byte location increments to (or exceeds) an upper threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK.  Similarly, the PbP fetches the previous 16 B, OWK-2, when the current stream pointer's, sp, byte location decrements to (or lesser than) a lower threshold byte position of the window encompassed by the ping-pong buffer, OWK-1 & OWK". The combination of Chemel and Gutierrez will each that the lighting system will have a ping-pong buffers for digital stream inputs with pointers to switch to different buffers and receive digital stream data continuously), and
toggling the write buffer pointer to point to another of the pair of alternate buffers, to where a next bit-based image block is to be transferred (See Valois: Fig. 8, and [0243], "The Solar assembly may include a test mode that may be used prior to shipment of products to an installation site. The test mode may be accessed by installing any type and form test jumper, such as an I2Systems test jumper, to the 6-pin test jumper found on the bottom side of the assembly. The jumper may work in either orientation. To enter test mode the Solar Assembly may be connected to the battery. The 6-pin test jumper should be attached as shown in FIG. 8.  A momentary switch installed to the jumper should be pressed and released. Upon release, the LED light source may flash once, 1 second on, 0.5 second off. The test routine may then begin.  If the solar cell is active, the LEDs may turn off.  If the solar cell is dark, then the LEDs may turn on. There may be a 3 second delay when the solar cell goes dark until the LEDs turn on"); and
a refresh processor (See Chemel: Fig. 6, and Col. 23 Lines 12-33, "In an embodiment, the image information may be communicated from a central controller. The information may be altered before a lighting system responds to the information. For example, the image information  may be directed to  a  position  within a  position map.  All of the information directed at a position map may be collected prior to sending the information to a lighting system. This may be accomplished every time the image is refreshed or every time this section of the image is refreshed or at other times. In an embodiment, an algorithm may be performed on information that is collected. The algorithm  may average the information, calculate and select the maximum information, calculate and select the minimum information, calculate and select the first quartile of the information, calculate and select the third quartile of the information, calculate and select the most used information calculate and select the integral of the information or perform another  calculation  on the information.  This step  may be completed to level the effect of the lighting system in response to information received. For example, the information in one refresh cycle may change the information in the map several times and the effect may be viewed best when the projected light takes on one value in a given refresh cycle") configured for
receiving a second signal signaling the timing for refreshing the LED display (See Valois: Fig. 3, and [0122], "At step 305 of the method 300 a first device receives a signal comprising a duty cycle within a time interval. In some embodiments, the first device receives a signal from a second device 110. In many embodiments, the first device receives a plurality of signals from a plurality of devices 110. In some embodiments, the first device receives a signal from a controller, a switch or a source external to the lighting system 100. In various embodiments, the first device receives a signal via a wireless link. In a number of embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval. In various embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval, the plurality of duty cycles comprising portions of the signal having high values whose sum defines the total duty cycle of the time interval"),
in response to the second signal (See Valois: Fig. 3, and [0126], "At step 325 the first device receives a second signal comprising a second duty cycle within a second time interval. In some embodiments, the first device receives a second signal which is a signal immediately following the signal. In some embodiments, the second duty cycle of the second signal comprises a plurality of portions. Each of the plurality of portions of the second duty cycle of the second signal may further comprise a duration of the second duty cycle. A second signal may comprise any functionality or any characteristics of the first signal. In some embodiments, the second signal is identical or substantially similar to the first signal. In a variety of embodiments, the second signal comprises a second duty cycle which is different than a first duty cycle.  In many embodiments, the second duty cycle is the same as the first duty cycle. The plurality of portions of the second duty cycle may comprise any number of data bits 215 comprising any number of digital portions of the signal having high or low values. The second duty cycle may comprise a plurality of portions which are similar or identical to the plurality of portions of the first duty cycle. The plurality of portions may comprise a portion of a time interval 205 within which a signal has a high value for the cases in which high value is the active value of the signal, or low value for the cases in which the low value is the active value of the signal. The second time interval may be same as the time interval or any other previous time interval 205 in the chain of time intervals 205. In some embodiments, the second time interval is a different time interval than the time interval, or the preceding time interval 205. In a number of embodiments, the second time interval is a longer period of time than the time interval. In a  plurality of embodiments,  the  second time interval is a shorter  period of time than the time interval"),
retrieving a bit-based image block previously transferred in the another one of the pair of two alternate buffers pointed to by a read buffer pointer (See Valois: Fig. 3, and [0122], "At step 305 of the method 300 a first device receives a signal comprising a duty cycle within a time interval. In some embodiments, the first device receives a signal from a second device 110. In many embodiments, the first device receives a plurality of signals from a plurality of devices 110. In some embodiments, the first device receives a signal from a controller, a switch or a source external to the lighting system 100. In various embodiments, the first device receives a signal via a wireless link. In a number of embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval. In various embodiments, the first device receives a signal comprising a plurality of duty cycles within a time interval, the plurality of duty cycles comprising portions of the signal having high values whose sum defines the total duty cycle of the time interval"),
toggling the read buffer pointer to point to the one of the pair of two alternate buffers (See Valois: Figs. 5A-B, and [0198], "In one example, a non-contact switch 400 may be utilized with associated lighting system 100 components for assignment of addresses 127. In some embodiments,  a master communicates  with a plurality of lighting system 100 components which may or may not have a master status. One of the plurality of lighting system 100 components is a light source 110A. In a number of embodiments, lighting system 100 components send information to the master using non-contact switch 400 associated with lighting system 100 components. A master may be placed in an assignment mode and may be available to receive any information from any one or more of lighting system 100 components. A user may select a light source 110A by placing an object 450, such as a hand, in front of a non­ contact switch 400 associated with the light source 110A. Light detector 420 of the non-contact switch 400, in response to the placed object 450, detects light emitted by LED 405 and non- contact switch 400 sends a signal indicating that the light source 110A is selected. Light source 110A transmits a signal to the master indicating the user's selection and the master assigns an address 127, such as address 127A, to light source 110A. The master transmits information notifying light source 110A of the new address 127 assigned to the light source 110A. The light source 110A uses the assigned address 127 to receive for communication with master or any other lighting system 100 component. In some embodiments, light source 110A uses the assigned address 127 to recognize which information transmitted by any other lighting system 100 component is addressed to light source 110A"), from where the transferred current bit-based image block is ready to be retrieved (See Tsuji: Fig. 7 and 14, and [0129], “In the embodiment, the memory 33 of the LED display unit 3 has by two memory areas 331, 332. The two memory areas can be constituted by two SRAMs, for example. The memory stores display data in alternative memory areas every one frame by turns. As shown in FIG. 15, each of memory areas has memory areas corn adr 0, 1, 2, 3 to store the display data corresponding to the common address. During image based on the display data stored in one of memory areas is displayed in the LED display unit 3 in the one frame cycle, the display data to be displayed in next frame cycle is received as the command data, and stored into another memory area. In addition, the LED display unit can have a further memory such as EEPROM to store the its own TAID set precedently, brightness correcting data for each of the LED and so on”), and
refreshing lights of the LED display based on control signals generated based on the bit-based image block (See Valois: Figs. 6A-B, and [0228], "At step 630, first lighting device detects that the second signal comprises no instructions and emits light identified by the second duty cycle. In some embodiments, detector 605 detects no instructions 650 within the second signal. The first lighting device may emit light identified by the second duty cycle. The first lighting device 110 may emit the light as identified by the second duty cycle regardless of the presence or absence of the instruction 650 from the signal within the second duty cycle. The first lighting device 110 may emit the light having the intensity 650 or the power 655 as defined by the second duty cycle or as defined by the signal within the second duty cycle. In some embodiments, the first lighting device emits light that has intensity 658 that is proportional to the second duty cycle. In still further embodiments, the first lighting device emits light that has intensity 658 that is proportional to the maximum intensity of light emitted by the first lighting device multiplied by the second duty cycle. In some embodiments, the first lighting device emits light that has power 655 identified by the second duty cycle. In further embodiments, first lighting device emits light that has power 655 identified by the plurality of successive duty cycles. In still further embodiments, the first lighting device emits light that has power 655 that is proportional to the second duty cycle. In still further embodiments, the first lighting device emits light that has power 655 that is proportional to the maximum power used by the first lighting device multiplied by the second duty cycle. In further embodiments, the first lighting device 110 emits light that has pulse or intensity variation that is defined or identified by the second duty cycle or by a plurality of duty cycles such as the second duty cycle"),
wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers (See Tsuji: Figs. 7 and 14, and [0082], “When the command data received by the display unit 3 has the display data, the display unit 3 stores the display data into the memory 33, after receiving, control section 32 reads the display data. Then, according to line control of a common driver 340, the control section 33 transfers the display data for displaying to each of line drivers 341 synchronously. Line control by the common driver 340 drives the displaying elements row of each line of the display (Matrix Display) 30 by changing each of the common line sequently in predetermined cycle. In this case, the data to be displayed in each line is allocated every line in the memory; the control section 32 reads the display data corresponding to line data for displaying from the memory 33. Further, the display unit 3 is not always constituted as the matrix display; the system can be constituted with an illumination changeable lighting device controlled by an external control device”).
Regarding claim 16, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 15 as outlined above. Further, Valois teaches that the system of claim 15, wherein the second signal is sent after the toggling of the write buffer pointer, signaling that the bit-based image block has been transferred into the one of the pair of alternate buffers (See Valois: Fig. 3, and [0121], "Referring now to FIG. 3, a flow chart of a method for communicating between devices using a duty cycle of a signal is illustrated. In some embodiments, FIG. 3 also relates to a method for communicating between devices using a duty cycle of a signal while a device maintains operation which is responsive to the duty cycle. In brief overview of method 300, at step 305 a first device receives a signal comprising a duty cycle within a time interval. The duty cycle may comprise a plurality of portions and each of which may further comprise a duration of the duty cycle.  At step 310 the first device operates responsive to  the duty cycle.  At step 315 the first device detects an instruction identified by at least one portion of the duty cycle.  At step 320 the first device performs a function based on the instruction while the first device maintains operating responsive to the duty cycle. At step 325 the first device receives a second signal comprising a second duty cycle within a second time interval. The second duty cycle of the second signal may comprise a plurality of portions and each of the plurality of portions of the second duty cycle of the second signal may further comprise a duration of the second duty cycle. At step 330 the first device operates responsive to the second duty cycle of the second signal. At step 335 the first device detects that at least a portion of the second duty cycle of the second signal comprises a second instruction. At step 340 the first device performs, responsive to the detection, a function based on the second instruction while maintaining operating responsive to the duty cycle of the second signal").
Regarding claim 17, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 15 as outlined above. Further, Gutierrez teaches that the system of claim 15, wherein information is sent, after the step of retrieving, to serve as the first signal to indicate that the one of the pair of alternate buffers is now available for transferring a next bit-based image block therein (See Gutierrez: Fig. 2, and [0028], "As discussed above, stream buffer 120 may be implemented in a ping-pong manner.  More specifically, the stream buffer infrastructure allows a program to superimpose a working window on the bitstream to be processed. This eliminates the need for a programmer to maintain an accumulator which constantly needs to be filled with bits when new symbols are consumed.  In one embodiment, at any given time the stream buffer can be mapped to an 8 KB SRAM window available for the PbP to consume stream data, and the stream buffer can handle data in little endian format. The stream buffer may be assigned a special purpose register to store a value used to determine a base address in the SRAM to which the buffer is mapped.  Instructions that access the  stream buffer will result in a 1 to 16 bit access").
Regarding claim 18, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 15 as outlined above. Further, Chemel teaches that the system of claim 15, wherein the bit-based image block comprises multiple pixels, each of which has one or more color bits, wherein each of the one or more bits is a corresponding bit of a representation of a respective color (See Chemel: Fig. 68, and Col. 49 Lines 42-67 ~ Col. 50 Lines 1-4, "Once the RGB values of a digitized video frame are mapped to lighting control signals, the control signals can be fed into one or more output buffers 6858, which may hold a stream of such signals to  be displayed in turn on lighting units 100 according to the timing of the input video signals (or other timing if the mapping facility 1658 is used to manipulate the video signal, such as to produce slow­ motion or fast-motion effects). Each output buffer 6858 can feed a lighting unit 100, such as a red, green or blue lighting unit 100 in an array of lighting units 100. In embodiments the system may include a precalculation facility 6860 for performing any necessary calculations, such as preprocessing or optimizing the stream of bytes of lighting control signals that are fed into the buffers 6858. The precalculation facility 6860 can, for example, precompute the math needed to generate RGB lighting control signals from RGB pixel values, so that the sequence of lighting control signals can be fed into the output buffers 6858. In embodiments once a buffer 6858 has been built, it can be reused for each frame, rather than being built on the fly. Thus, the precalculation facility 6860 can, for example, precalculate that a particular byte from a digital RGB pixel array should be stored in a particular location in memory, namely, the location from which a lighting control signal in a lighting array will be retrieved. In embodiments the precalculation facility 6860 can be used to manipulate video, such as through time-based effects, such as by sending bytes from the incoming video signal to different locations or buffers at different times, rather than sending the data for the same pixel to the same storage location every time").
Regarding claim 19, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 15 as outlined above. Further, Valois and Chemel teach that the system of claim 15, wherein the refresh processor comprises: 
an image bits sequencer configured for sequencing bits in the bit-based image block in accordance with a connection pattern in which lights of the LED display are connected to generate sequenced image bits for the bit-based image block (See Valois: Fig. 2, and [0114], "In some embodiments, it is a position of data bits 220, or instruction bits 220, in relation to the period 205  which defines the instruction or information  transmitted  by instruction  bits 220.  In a number of embodiments, instruction bits 220 form or define a digital instruction, such as a digital number, a digital sequence of values or a digital value pattern. In a plurality of embodiments, information comprises data bits 215 which are not instruction bits 220, wherein data bits 215 are positioned within a specific portion of period 205 and signify intensity of light to be emitted by light source 110 receiving the information.  In numerous embodiments, data bits 215 which are not instruction bits 220, transmitted within a period 205 and comprising both bits 215 and bits 220, form  or define information  relating intensity  of light to  be emitted by a light source 110 receiving the information. In many embodiments, information relating intensity of light to be emitted by the light source 110 is a command or an instruction indicating the intensity of light the light source 110 will emit. In some embodiments, information relating intensity of light to be emitted by the light source 110 is a command or an instruction indicating to turn light source 110 on or off. In some embodiments, instruction bits 220 form or define an information or instruction which is different from an instruction relating intensity of light for a lighting system 100 device"); and
an LED refresh unit configured for generating the control signals for refreshing the lights of the LED display based on the sequenced image bits (See Chemel: Fig. 6, and Col. 23 Lines 12- 23, "In an embodiment, the image information may be communicated from a central controller. The information may be altered before a lighting system responds to the information. For example, the image information may be directed to a position within a position map. All of the information directed at a position map may be collected prior to sending the information to a lighting system. This may be accomplished every time the image is refreshed or every time this section of the image is refreshed or at other times. In an embodiment, an algorithm may be performed on information that is collected. The algorithm may average the information, calculate and select the maximum information, calculate and select the minimum information, calculate and select the first quartile of the information, calculate and select the third quartile of the information, calculate and select the most used information calculate and select the integral of the information  or perform  another  calculation  on the information.  This step may be completed to level the effect of the lighting system in response to information received. For example, the information in one refresh cycle may change the information in the map several times and the effect may be viewed best when the projected light takes on one value in a given refresh cycle").
Regarding claim 20, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 19 as outlined above. Further, Gutierrez teaches that the system of claim 19, wherein the image bits sequencer is further configured for loading microcodes suitable for the connection pattern in order to be executed to sequence the bits appropriately with respect to  the connection pattern (See Gutierrez: Fig. 5, and [0040], "Then, control passes back to block 375, which may occur at the conclusion of the interrupt handler, which presumably has completed processing on the interleaved data. At block 375, which may occur responsive to the bit processor microcode, the buffered parsed stream data may be reloaded and any additional stream data that is needed to generate a unit of parsed stream data of the requested amount can be accessed at block 350 as discussed above").
Regarding claim 21, Valois, Chemel, Gutierrez, and Tsuji teach all the features with respect to claim 19 as outlined above. Further, Valois teaches that the system of claim 19, wherein the connection pattern includes at least one of a first pattern in which LED unit panels forming the LED display are connected (See Valois: Figs. 2A-B, and [0142], "In some embodiments, a digital pattern comprises a number of data bits 215 or instruction bits 220 which is equal over all periods 205. As the data bits are transmitted through a plurality of periods 205, the lighting device 110 may continuously  receive intensity information and instructions via digital patterns of the periods 205. The digital patterns may instruct the lighting device 110 to emit light at the intensity or brightness indicated by the digital pattern of each period. As periods may include predetermined durations of time a continuous data stream of digital patterns may be received to maintain desired intensity. Each digital pattern may include a predetermined number of data bits or a varying or random number of data bits within each time period. In some embodiments, periods 205 may have a varying number of data bits 215 or instruction bits 220. As periods 205 may be indicated by a specific signal, such as one or more bits, pause or an impulse, periods 205 may vary in time duration as well as the number of bits transmitted. In some embodiments, digital pattern affects or defines duty cycle of a period 205"); and
a second pattern in which column drivers in the LED unit panels are connected (See Valois: [0006], "In some embodiments, the controller generates for the remote lighting device, the signal having the time period comprising a third time interval. The signal may comprise a third portion of the signal within the third time interval, a third digital pattern of the third portion of the signal within the third time interval corresponding to at least a second portion of the instruction. The remote lighting device may determine the duty cycle of the time period of the signal. The duty cycle may be based on a sum of durations of time for which the signal within the first time interval, the second time interval and the third time interval comprises a high value. The remote lighting device may establish intensity of the light emitted based on the duty cycle while taking a second action based on at least the portion of the instruction identified by the first digital pattern and the second portion of the instruction identified by the third digital pattern").


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612